DETAILED ACTION
In response to remarks filed 7 September 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
Status of Claims
Claims 11-20 are pending;
Claims 11 and 20 are currently amended;
Claims 12-19 were previously presented;
Claims 1-10 are cancelled;
Claims 11-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 7 September 2021 have been fully considered but they are moot since a secondary reference has been introduced to reject the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S. Patent No. 2,352,394) in view of Bowers (U.S. Patent No. 372,956).
As to Claim 11
Wherein a trailing edge (Portion of blades #25 close to number #22 in figure 1) of part at least one of said blades is positioned closer to said rotation axis than a leading edge (Portion of blades #25 within tube #12) of said blades so as to provide a suction function towards said tube upon rotation of said cutter head (The device relies on suction and therefore the blades assists in sucking the material towards #19); and
Wherein said blades as viewed from said top part at a bottom part of said blades are positioned partly inside the tube (Figure 3 shows the bottom part of the blades #25 inside the tube).
However, Little is silent about wherein each rotating blade at a middle part is fixedly coupled to a connecting ring; wherein the connecting ring is positioned at an outer circumference of the rotating blades; wherein said blades as viewed from said top part at a bottom part of said blades extend to a position beyond said connecting ring. Bowers disclose rotating blades (k) each at a middle part is fixedly coupled to a connecting ring (t); wherein the connecting ring (t) is positioned at an outer circumference of the rotating blades (k); wherein said blades as viewed from said top part at a bottom part of said blades extend to a position beyond said connecting ring (k). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have each rotating blade at a middle part fixedly coupled to a connecting ring; wherein the connecting ring is positioned at an outer circumference of the rotating blades; wherein said blades as viewed from said top part at a bottom part of said blades extend to a position beyond said connecting ring. The motivation would have been to stiffen, brace and bind the blades (Bowers: Line 78).
As to Claim 12, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein said leading edge of said blades (#25) is directed substantially into a rotation direction of said blades.
As to Claim 13, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein said leading edges of said blades (#25) substantially fit said rounded cone (Figure 1).
As to Claim 14, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein said rotating blades (#25) comprise a guiding surface 
As to Claim 15, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein a trailing edge of said blades (#25) near said middle part is positioned at a larger distance from said rotation axis than a trailing edge of said blades near said top part.
As to Claim 16, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein a trailing edge of said blades (#25) near said middle part is positioned at a larger distance from said rotation axis than a trailing edge of said blades near said bottom part.
As to Claim 17, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein a trailing edge of at least one of said blades (#25) at a position near said middle part is positioned closer to said rotation axis than a leading edge of at least one of said blades at a position closer to said top part.
As to Claim 18, Little as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Little as modified also teaches wherein said connecting ring and said tube are connected and mutually rotatably driven (Figure 3 shows the connection between the connecting ring and portion #20 of the tube which are rotatably driven by #21).
As to Claim 19, Little as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Little as modified also teaches wherein said tube is driven by means of a coaxial motor positioned at an outside of said tube (It is inherent that a motor must be present to rotatably drive #21).
As to Claim 20, Little as modified teaches a method of dredging a water bottom by using a cutter head according to claim 11 (Refer to Claim 11 discussion), the method comprising the steps of positioning said cutter head (Figure 1) on said water bottom, and rotatably driving a mutually connected tube and said cutter head so as to cut the water bottom and pumping an obtained mixture of solids and water through said tube (Page 1, Line 20 of left column).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678